Dissenting Opinion by
Mr. Justice Cohen:
I cannot agree with the majority that the residency requirement under Pa. R.C.P. 1252(1) involves a question of personal and not subject matter jurisdiction.
Appellants challenge the issuance of the writ on the basis that they were residents of Pennsylvania at the *590time of issuance, and hence the court below lacked the power or authority to issue such a writ under Rule 1252(1). The court below in sustaining the issuance reasoned that although the residency requirement under Rule 1252(1) may be raised at any time during the proceedings, since the requirement involves a question of subject matter jurisdiction, it nonetheless was not bound to accept a claim of residency disclosed by depositions which contradicted residency averments in prior pleadings filed during the course of this litigation.1
I am of the opinion, as was the lower court, that nonresidency of a defendant is at least a jurisdictional prerequisite to the issuance of a writ of foreign attachment. Pa. R.C.P. 1252 (1); Fairchild Engine & Airplane Corp. v. Bellanca Corp., 391 Pa. 177, 137 A. 2d 248 (1958). A dispute over the residency requirement goes to the very heart and existence of the court’s power and legislative authority to issue such a writ, and consequently, I cannot adhere to the majority’s position that the failure to raise the jurisdictional question by way of preliminary objections automatically under Pa. R.C.P. 1032 works a waiver of the opportunity to attack the lower court’s decision in issuing the writ on this ground. It is a fundamental principle of law that a litigant can challenge at any time a court’s lack of power or authority to act. Therefore, whenever and however the absence of a nonresident defendant is brought to the attention of the court, it is mandatory that the court dismiss the cause of action in foreign attachment. Dulles v. Dulles, 180 Pa. Superior Ct. 598, 119 A. 2d 577 (1956); Stark v. Meyer, 15 Pa. D. & C. 2d 707, 710 (1958). An action commenced by way of a writ of foreign attachment is a *591separate form of action which form of action a court is powerless to hear and determine unless all the jurisdictional prerequisites are present including the non-residency of the defendant.2
The lower court, while recognizing the principle that a statutory jurisdictional prerequisite cannot be waived by the parties, still concluded and with the apparent approval of the majority of this Court, that appellants’ prior pleadings of residency were determinative of the issue. I disagree.
Whenever a court is confronted with a jurisdictional question of this nature, it must, in my view, make an independent factual determination of a defendant’s residency in order to satisfy itself with respect to its jurisdiction over a cause of action in foreign attachment. To accept a claim of residency as determinative, based on pleadings which subsequently are denied, is to permit the parties themselves to create jurisdiction where none exists and in effect is tantamount to a finding that a party may waive a jurisdictional prerequisite. The majority opinion, while recognizing that *592to give the pleadings conclusive effect would be to allow the parties to confer jurisdiction where none existed, nevertheless takes the position that the court below in considering the entire record rendered a finding of fact that appellants’ residency averments in subsequent depositions were not credible. In my opinion, the court’s ultimate responsibility is to determine the actual residency of appellants in order to determine its jurisdiction.
It is inconceivable to me that the court below had all the necessary information at its disposal when it made this so-called finding of fact that appellants were nonresidents of this Commonwealth. In fact, all the court below had before it were the various pleadings which obviously cannot be sufficient to make a proper finding of fact with respect to appellants’ residency or nonresidency.3 In order to properly dispose of a suggestion that a court lacks jurisdiction to proceed with an action of foreign attachment for want of a nonresident defendant, a court should require that depositions be taken and other forms of evidentiary proof be submitted in order to aid a court in determining the true residence of the defendant. This would be a simple and expedient method by which a court could determine whether or not it had the necessary jurisdiction and the only way in which a court could properly discharge its judicial responsibilities in arriving at the truth.
*593Since it is apparent that the court below either failed to make an actual determination of residency or, if it did, failed to take the proper procedural steps to insure the wisdom of such a determination, I would remand the case for a finding as to the actual residency of appellants.
I dissent.
Mr. Justice Eagen joins in this dissenting opinion.

 The record indicates that appellants alleged in their formal preliminary objections they were residents of the State of New Jersey.


 See 3A Anderson, Pennsylvania Civil Practice §1251.2 (1963) wherein Anderson commenting on the nature of foreign attachment action states: “Under the Rules of Civil Procedure, a foreign attachment preserves its character as a separate form of action, although it is merely a special remedy to enforce a right which ordinarily would have been prosecuted in another form of action. Its character as an individual form of action is recognized by the rules in that the group of rules on foreign attachment is included in the sequence of ‘actions at law.’ Moreover, the form of writ refers to the commencement of a ‘foreign attachment,’ rather than the commencement of an assumpsit or an equity action by a writ of foreign attachment.”
In 10 Standard Pennsylvania Practice, Attachment, Oh. 42, §26 (1963), it is pointed out that “if the element of nonresidence is lacking this defect may he raised at any time and is not waived by any action of the defendant in defending on the merits. It is well settled that nonresidence of an individual defendant is a jurisdictional prerequisite to the issuance of foreign attachment against him.” (Emphasis supplied).


 Proof of residency requires the court to consider a number of criteria, including the length of time the debtor remains with or without the state where the writ is issued, his intention with respect to permanent location, the purpose of Ms stay in a particular place, Ms business association, the location of his family, and the exercise of his right of suffrage. 6 Am. Jhr. 2d, Attachment and Garnishment §226 (1963). Needless to say, the court below and the majority opinion by relying entirely upon the pleadings never considered or evaluated all the necessary factors which must be used to reach a proper and just determination.